DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9, 11 – 12, 16 and 18 are currently amended. Claims 21 – 24 have been added. Claims 4 – 5, 8 and 17 are cancelled

Drawings
The drawings filed on February 19th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments, see Remarks filed June 10th, 2021 with respect to the amended independent claim, have been fully considered and are persuasive.  The rejection of March 10th, 2021 has been withdrawn. 

Reasons for Allowance
Claims 1 – 3, 6 – 7, 9 – 16 and 18 – 24 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claims 1 and 22, specifically failing to teach a tread portion comprising a middle block with a full sipe made of a plurality of linear segments wherein a length of the branch portion of a second middle lateral groove is larger than a length of the shortest linear segment of the full sipe. The prior art as a whole also fails to teach the tread portion comprising a middle block wherein a portion of the middle block on the crown main groove side of the branch portion protrudes more toward an opposite side than the portion of the middle block wherein the branch portion is on the shoulder main groove side. Furthermore, in view of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741